Citation Nr: 0102172	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for epididymitis with 
impotence, and status-post epididymectomy of the right side, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased initial rating for urinary 
control problems, currently assigned a 20 percent evaluation.

3.  Entitlement to an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30, beyond February 28, 
1995.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1974.  

This matter arises from April 1995, September 1995 and 
October 1998 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By 
those decisions, service connection was granted for urinary 
control problems, assigned a 20 percent evaluation, and for 
chronic epididymitis with impotence and status-post 
epididymectomy on the right side, assigned a 30 percent 
evaluation.  In addition, the veteran was granted a temporary 
100 percent disability evaluation under the provisions of 
38 C.F.R. § 4.30 for convalescence following his 
epididymectomy.  The RO also determined that new and material 
evidence had not been received to reopen a claim for service 
connection for PTSD.  The veteran filed timely appeals with 
respect to the issues noted above, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD will be addressed in the REMAND portion 
of this decision.  



FINDINGS OF FACT

1.  The veteran's service-connected chronic epididymitis with 
impotence, status-post epididymectomy on the right side is 
not shown to involve tuberculosis, and is not objectively 
shown to involve more than recurrent symptomatic infection 
requiring continuous intensive management, and complaints of 
chronic pain.  

2.  The veteran's service-connected urinary control problems 
are objectively shown to involve not more than the wearing of 
absorbent materials which must be changed less than two times 
per day.  In addition, the veteran is not objectively shown 
to have a daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night.  

3.  After February 28, 1995, there is no medical evidence of 
record that the veteran had postoperative residuals such as 
unhealed surgical wounds, that he had therapeutic 
immobilization of any body part, that he had to remain in a 
cast, or that he was otherwise confined to his home following 
the epididymectomy in January 1995.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
30 percent for the veteran's chronic epididymitis with 
impotence, status-post epididymectomy on the right side, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7525 (2000). 

2.  The criteria for assignment of an initial rating in 
excess of 20 percent for the veteran's urinary control 
problems have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7517 (2000).  

3.  The criteria for an extension of a temporary total 
disability rating based on convalescence under the provisions 
of 38 C.F.R. § 4.30, subsequent to February 28, 1995, have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.30 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Once a claimant has presented a claim for an increased 
rating, the VA has a duty to assist him in developing facts 
which are pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the 
increased rating issues on appeal has been obtained.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, statements by the veteran's treating 
physicians, and transcripts of personal hearing testimony 
given before a Hearing Officer and the undersigned Member of 
the Board at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with these claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  See 38 U.S.C.A. § 4.7 (2000).  

Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

a. Epididymitis

Historically, service connection for epididymitis with 
impotence, and status-post epididymectomy of the right side, 
was granted by the April 1995 rating decision on appeal.  A 
30 percent evaluation was assigned, effective from May 31, 
1994, the date of receipt of the veteran's claim for service 
connection.  

The veteran underwent a VA rating examination in January 
1995.  The report of that examination shows that the veteran 
indicated that he experienced epididymitis in service in 
1967, and that at the time of his discharge, he was advised 
that he was sterile.  The veteran was noted to have recently 
undergone one epididymis removal on the right side, and he 
had a fresh incision from that procedure at the time of the 
examination.  The veteran indicated that he experienced 
bilateral testicular pain.  On examination, the veteran was 
noted to have a scar over the right testicle, and the left 
testicle was also tender, but to a lesser degree than the 
right.  The examiner concluded with a diagnosis of chronic 
epididymitis with impotence, and offered that the veteran was 
very upset about his impotence and the pain in the 
epididymis.  In addition, the examiner observed that the 
veteran had recently undergone surgery for an epididymectomy 
on the right side.  

Relevant VA clinical treatment records dating from May 1994 
through December 1998 show that the veteran was seen 
throughout that period for complaints of testicular pain and 
swelling, chronic urethritis, and urinary tract infections.  
In December 1994, the veteran was noted to have medium-sized 
varicoceles on the left and right, and complaints of painful 
epididymitis.  He underwent a right epididymectomy in January 
1995, and the postoperative treatment notes show that he was 
"doing well without any complaints or problems."  Treatment 
records dating from May 1996 show that the veteran had a 
moderate sized varicocele and a hydrocele on the left.  In 
addition, on the right, he was observed to have what was 
characterized as a small varicocele or solitary cystic 
lesion, which could have either represented a epididymal cyst 
or spermatocele.  

In May 1996, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran 
complained of experiencing numerous episodes of testicular 
pain and swelling, but he declined to undergo a resection of 
the left epididymis because if he did so, he would be unable 
to ejaculate.  On examination, both testes were present, were 
symmetrical and consistent with each other.  No atrophy was 
found, and the veteran was shown to have a well-healed 
epididymectomy scar which showed no abnormality.  Tenderness 
was observed in the left testicle.  The examiner concluded 
with a diagnosis of chronic epididymitis and status-post 
right epididymectomy in January 1995.  He also observed that 
the veteran had mild-to-moderate tenderness in the left 
testicle, but no significant enlargement.  The scar of the 
right scrotum was well healed, and no inguinal 
lymphadenopathy was present.  On X-ray examination, the 
veteran was found to have both testes of normal size and 
echogencity, without evidence of focal intratesticular mass.  
He was also shown to have a left moderate sized varicocele 
and hydrocele, and a right small varicocele.  

In October 1996, the veteran and his wife appeared before a 
Hearing Officer at an RO hearing, and testified that he had 
been diagnosed with tuberculosis.  The veteran indicated that 
he had been awarded compensation for loss of creativity, and 
that he had suffered from urinary tract infections since 
returning home from Vietnam.  According to the veteran, he 
experienced voiding dysfunction with diminished bladder 
capacity.  In addition, he stated that his testicles had 
become markedly larger.  The veteran testified that he had 
undergone surgery at a VA Medical Center (VAMC) in January 
1995, that he had undergone follow-up treatment, and that he 
was since being seen at VA pain clinics on an ongoing basis.  
The veteran's personal hearing was concluded with statements 
by his personal representative to the effect that his 
disability involved active tuberculosis which warranted 
assignment of a 100 percent disability evaluation under the 
relevant rating criteria.  

A letter dated in August 1997 was received from the veteran's 
treating physician M.J.D., M.D., which addressed the issue of 
"tuberculosis of the testis."  According to Dr. M.J.D., the 
veteran experienced chronic and debilitating pain associated 
with the right gonadal structures, since service.  Dr. M.J.D. 
stated that at some point during the long course of the 
veteran's treatment, he had been labeled as having 
tuberculosis of the right testis, apparently as a 
bureaucratic decision.  It was opined the veteran was 
remotely exposed to tuberculosis and was "PPD positive" in 
his teenage years.  However, Dr. M.J.D. went on to state that 
the veteran had never been diagnosed with active 
tuberculosis.  Attached to Dr. M.J.D.'s letter was a VA "Fee 
Basis Outpatient Medical Care Authorization" form in which 
the veteran's name and social security number were set forth.  
The form also included the statement "[e]ntitled to 
outpatient medical treatment for Tuberculosis of the Testis 
ONLY."  

A subsequent letter dated in October 1997 was received from 
Dr. M.J.D., stating that the veteran had been treated for 
chronic urinary tract infections, which ultimately resulted 
in his right epididymectomy in 1995.  According to Dr. 
M.J.D., the veteran complained of chronic "urine loss" and 
was of such degree that he required the use of external 
collection devices.  Dr. M.J.D. stated that the veteran's 
urinary tract infections had resulted in chronic pain, 
infertility, and urinary loss.  

The report of a June 1998 VA rating examination shows that 
the veteran reported experiencing testicular pain following 
the January 1995 surgery.  The veteran reported that he had 
been advised that he had been diagnosed with tuberculosis in 
conjunction with his service-connected epididymitis and 
urinary tract infection.  The examiner observed that the 
supporting documentation the veteran brought with him did not 
indicate any such diagnosis.  In addition to pain, the 
veteran also indicated that he urinated some ten times daily.  
The veteran was observed to use Depends undergarments, 
although the examiner stated that he could not determine why 
such pad was necessary, as the veteran did not use a 
catheter.  The veteran reported experiencing having recurrent 
urinary tract infections, but did not have acute nephritis.  
The only hospitalization he had undergone involved his 
surgery of January 1995.  Afterwards, he was only seen for 
treatment on an outpatient basis.  On examination, there was 
no evidence of neurological, endocrine, or vascular disease, 
and no evidence of infection.  Vaginal penetration and 
ejaculation were characterized as "compromised."  No 
deformities of the testicles were indicated, and neither 
testicle was shown to have any atrophy or disproportionate 
size.  The examiner concluded with a diagnosis of recurrent 
right epididymitis, and noted that the veteran had undergone 
an excision of the epididymis on the right side.  The current 
examination of the testis did not disclose any abnormalities, 
and slight tenderness of the surgical scar but not of the 
testes themselves was noted.  To the extent that the veteran 
was shown to wear Depends pads, the examiner offered that he 
could offer no explanation for that, given the epididymitis 
would not have any effect on urinary sphincter control.  In 
an addendum to the June 1998 examination report dated in 
September 1998, the examiner stated that based on further 
review of the medical evidence, it appeared that the 
veteran's sphincteric control problems were likely related to 
urinary tract infections and inflammation due to chronic 
epididymitis.  

The veteran underwent an additional VA rating examination in 
December 1998.  The report of that examination shows that the 
veteran complained of chronic recurrent pain in his 
testicles.  In addition, he complained of experiencing 
shooting pain into the groin area and into his lower 
extremities.  The examiner stated that the veteran's 
subjective complaints were not of such a nature as to 
interfere with his daily activities.  The examiner offered 
that while the veteran complained of experiencing pain in his 
thigh, he was unable to determine the etiology of such pain.  
The examiner concluded with a diagnosis of pain of the thigh 
of uncertain etiology.  He indicated that an EEG would be 
performed.  Peripheral neuropathy or numbness was not 
indicated.  The clinical examination was negative.  The 
veteran began hyperventilating and became nervous during the 
diagnostic test, and it could not be completed.  

The portion of the examination dealing exclusively with 
epididymitis shows that the veteran had what was 
characterized as a "bizarre history" of epididymitis and an 
epididymectomy for pain in the right testicular area.  
According to the examiner, a review of the veteran's medical 
records failed to disclose any evidence or documentation that 
the veteran suffered from tuberculosis of the vas deferens or 
epididymis.  According to the examiner, the veteran reported 
experiencing pain out of proportion to his symptoms.  In 
addition, according to the examiner, the veteran's service-
connected epididymitis had no relationship to his urinary 
incontinence.  The examiner further stated that the veteran's 
self-reported history of urinary voiding frequency was self-
contradictory.  The veteran had last undergone inpatient 
treatment for his service-connected disability in 1995.  On 
palpation of the testis, other than minimal tenderness, the 
examiner indicated that he could not find any abnormalities.  
He was unable to find a scar of any consistency, and there 
was no keloid formation or hypertrophy.  The scrotum and 
penis were found to be basically within the range of normal.  
The examiner stated that the veteran had a bizarre 
genitourinary disease which neither he nor the urologist 
could explain.  The examiner concluded with a diagnosis that 
there was no paralysis, neuralgia, muscle wasting, or atrophy 
of the groin area or the right thigh.  There was no urinary 
tract infection at that time.  

In July 2000, the veteran appeared before the undersigned 
Member of the Board at a personal hearing at the RO, and 
testified that one of his testicles had shrunken and was 
lost, and that the other testicle had tumors on it.  The 
veteran stated that he did not know if the tumors were 
malignant.  In addition, he testified that he was completely 
impotent, and that he suffered from urinary incontinence.  
According to the veteran, it was necessary for him to void 
once each hour.  The veteran's wife indicated that he was 
unable to achieve vaginal penetration.  The veteran indicated 
that he experienced chronic testicular pain, and that he was 
taking medication for that problem.  Further, he stated that 
he saw a fee-basis urologist, Dr. M.J.D. regularly.  

The veteran's service-connected epididymitis with impotence, 
status-post epididymectomy on the right side is evaluated 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7525.  Under 
Diagnostic Code 7525, epididymo-orchitis, if chronic, is to 
be rated as a urinary tract infection.  (The urinary tract 
dysfunction is rated as a separate disability, and will be 
discussed below.)  Disabilities involving tubercular 
infections, such are to be rated in accordance with 38 C.F.R. 
§§ 4.88b, or 4.89 -- whichever is appropriate.  Id.  

Urinary tract infections are evaluated under 38 C.F.R. 
§ 4.115a.  Under that rating criteria, a 10 percent 
evaluation is assigned for long-term drug therapy, with one 
to two hospitalizations per year, and/or requiring 
intermittent intensive management.  A 30 percent evaluation, 
the highest rating available under § 4.115a, is contemplated 
for recurrent symptomatic infection requiring drainage or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  Id.  

The Board has reviewed the foregoing, and after applying the 
relevant medical evidence to the applicable law, finds that 
the currently assigned 30 percent evaluation is appropriate, 
and that the preponderance of the evidence is against 
assignment of an evaluation in excess of 30 percent under any 
diagnostic code.  The veteran has argued that he should be 
entitled to a 100 percent evaluation because he suffers from 
active tuberculosis of the testicles.  As noted, under 
38 C.F.R. § 4.88b, Diagnostic Code 6311 (2000), a 100 percent 
evaluation is assigned for active miliary tuberculosis.  A 
100 percent evaluation is also assignable following active 
tuberculosis under 38 C.F.R. § 4.88c (2000).  However, in the 
present case, the objective medical evidence fails to show 
that the veteran currently has or has ever had active 
tuberculosis associated with the service-connected 
epididymitis residuals.  

The Board recognizes that a VA authorization form of record 
contains language stating that the veteran was entitled to 
outpatient medical treatment for tuberculosis of the testis.  
Such document is not medical evidence, and as stated by Dr. 
M.J.D. in his letter of August 1997, the veteran had 
apparently been labeled as having tuberculosis of the testis 
as a bureaucratic decision.  He was not shown to have active 
tuberculosis according to Dr. M.J.D., and there is no medical 
evidence of record to show any diagnosis of tuberculosis.  
Such contentions by the veteran in that regard are directly 
contraindicated by the medical evidence.  Further, the 
reports of the VA rating examinations as discussed above do 
not disclose the presence of tuberculosis.  Therefore, the 
Board finds that an increased rating on the basis of the 
veteran's contentions that he has active tuberculosis or 
residuals thereof is not for consideration.  

As noted, the veteran is currently assigned a 30 percent 
evaluation for his chronic epididymitis.  Under Diagnostic 
Code 7525 and 38 C.F.R. § 4.115b, a 30 percent evaluation is 
the highest rating available for the veteran's epididymitis 
disability.  In that regard, the Board notes that the veteran 
has not undergone any inpatient treatment for his service-
connected epididymitis since his January 1995 surgery.  The 
follow-up treatment reports indicate that his incisions were 
healing well without complications.  The veteran has been 
shown to receive ongoing treatment for his urinary tract 
infection on at least an intermittent basis.  Such 
symptomatology warrants a 10 percent evaluation under 
Diagnostic Code 7525.  However, while he has not undergone 
any hospitalization or experienced a symptomatic infection 
requiring drainage, the veteran has complained of 
experiencing chronic severe pain in the testicular area.  
However, a VA medical examiner has opined that the veteran's 
complaints of pain are out of proportion to his actual 
symptomatology.  Such symptomatology can be said to be most 
consistent with the criteria for assignment of a 30 percent 
evaluation under Diagnostic Code 7525.  See generally 
38 C.F.R. § 4.7.  As the manifestations of the disability 
have remained essentially consistent throughout the rating 
period on appeal, staged ratings are not warranted.  
Fenderson.

b.  Renal Function

By an October 1998 rating decision, service connection was 
established for urinary control problems as secondary to the 
veteran's service-connected epididymitis disability.  By that 
rating decision, an initial 20 percent evaluation was 
assigned, effective from November 12, 1997.  

Clinical treatment records dating from November 1997 through 
December 1998 show that the veteran consistently complained 
of experiencing decreased bladder capacity and frequent 
urination with occasional urinary incontinence.  During that 
period, the veteran indicated that he wore absorbent 
materials including Depends undergarments.  No clinical 
findings were noted, however.  

The report of a June 1998 VA rating examination shows that 
the veteran complained of loss of urinary sphincter control.  
The veteran reported that he urinated some ten times daily.  
Clinical examination revealed that neither catheterization 
nor drainage procedures were needed.  The examiner observed 
that the veteran used Depend pads, but he stated that he was 
at a loss as to why the veteran should have any sphincter 
control dysfunction, as an epididymectomy by itself should 
have had no effect on the urinary sphincter.  However, in the 
September 1998 addendum to the June 1998 examination report, 
the VA examiner stated, in substance, that the veteran's loss 
of urinary sphincter control was secondary to chronic 
prostate inflammation due to his service-connected 
epididymitis.  

The report of the December 1998 VA rating examination shows 
that the veteran indicated that he voided 24 hours per day, 
24 times per day.  However, the veteran also stated that he 
slept from five to six hours per day.  The examiner disputed 
the veteran's contentions, stating that he had contradicted 
himself, and that his numbers "did not add up."  The 
veteran also reported experiencing incontinence "from time 
to time."  There was no evidence of chronic nephritis, and 
urine cultures were negative.  The veteran did not require 
the use of a urinary catheter.  In his diagnosis, the 
examiner stated that he found the veteran's assertions 
regarding the frequency of urination to be unacceptable due 
to inconsistencies in the statements he provided.  

At the July 2000 Travel Board hearing, the veteran and his 
wife testified that he would arise some five to six times 
nightly in order to urinate.  The veteran also indicated that 
he slept for some five to six hours per night, and that he 
wore Depends adult diapers.  In addition, he stated that 
during daytime hours, he would urinate approximately once 
each hour.  

The veteran's service-connected urinary control disability is 
most appropriately evaluated as voiding dysfunction under 
38 C.F.R. § 4.115b, Diagnostic Code 7517.  The Board notes 
here that regardless of how the veteran's urinary control 
disability is characterized, all other potentially applicable 
diagnostic codes indicate that such disability is to be rated 
as voiding dysfunction.  The evaluative criteria for rating 
voiding dysfunction is set forth at 38 C.F.R. § 4.115a.  
Under that evaluative criteria, a 20 percent evaluation is 
contemplated where wearing of absorbent materials which must 
be changed less than two times per day is required.  In 
addition, a 20 percent evaluation is warranted where the 
daytime voiding interval is between one and two hours, or; 
where there is awakening to void three to four times per 
night.  A 40 percent evaluation is contemplated in situations 
in which the wearing of absorbent materials is required, 
which must be changed from two to four times per day.  In 
addition, a 40 percent evaluation is required where there is 
a daytime voiding interval less than one hour, or; awakening 
to void five or more times per night.  Assignment of a 60 
percent evaluation is contemplated where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Id.  

Applying the relevant evidence to the pertinent regulations, 
the Board concludes that the initially assigned 20 percent 
evaluation for the veteran's urinary control problems is 
appropriate, and that the preponderance of the evidence is 
against assignment of an evaluation in excess of 20 percent 
under any other diagnostic code.  As discussed, the clinical 
treatment records, other than statements from Dr. M.J.D., 
fail to document any treatment for urinary incontinence.  At 
his December 1998 VA rating examination, the veteran reported 
that he had to void approximately once each hour 24 hours per 
day.  He also reported experiencing urinary incontinence 
"from time to time."  However, the rating examiner found 
that his contentions were inconsistent and were not reliable.  
At that time, the examiner observed that the veteran stated 
that he slept from five to six hours per night, apparently 
uninterrupted.  

At his personal hearing, the veteran also stated that he 
voided approximately once each hour, and that he voided from 
five to six times per night, but also testified that he slept 
from five to six hours per night.  The Board observes that 
the veteran's hearing testimony contains essentially the same 
assertions he presented to the examining VA physician in 
December 1998, and which were not found to be reliable.  In 
any event, the Board finds that there is no evidence of 
record to suggest that the veteran's absorbent materials must 
be changed from two to four times per day.  His statement to 
the examining VA physician that he experienced incontinence 
"from time to time" tends to suggest that he experienced 
urinary incontinence to a lesser degree than he has otherwise 
asserted.  In addition, there is no objective medical 
evidence to show that the veteran experiences daytime voiding 
intervals of less than one and two hours or that he has to 
awaken to void from three to four times per night.  

Accordingly, the Board finds that the initially assigned 20 
percent evaluation for urinary control problems is 
appropriate, and that the preponderance of the evidence is 
against assignment of an evaluation in excess of 20 percent 
under any other diagnostic code.  The veteran's appeal is 
therefore denied.  

II.  Extension of a Total Rating Under 38 C.F.R. § 4.30

The veteran presently claims that he should be entitled to an 
extension of a total rating under the provisions of 38 C.F.R. 
§ 4.30, beyond February 28, 1995.  The veteran underwent a 
right epididymectomy in January 1995.  By a September 1995 
rating decision, he was assigned a temporary total evaluation 
for his period of convalescence, effective  from January 3, 
1995 through February 28, 1995.  

Under the provisions of 38 C.F.R. § 4.30, a total (100 
percent) disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3), of this section, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such discharge from the hospital or 
outpatient release.  In addition, the total rating will be 
followed by appropriate schedular evaluations.  Under the 
provisions of section (a) of § 4.30, total ratings will be 
assigned if treatment of a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited).  In addition, under subparagraph (a)(3), 
a total rating will be assigned where there is immobilization 
by cast, without surgery, of one major joint or more.  
Further, under subparagraph (b)(1) of § 4.30, extensions of 
one, two, or three months beyond the initial three-month 
period may be made under subparagraphs (a)(1), (2), or (3) 
above.  Moreover, subparagraph (b)(2) provides that 
extensions of one or more months, up to six months, beyond 
the initial six-month period may be made under paragraph 
(a)(2) or (a)(3).  Id.  

The clinical treatment records show that the veteran was 
admitted to a VAMC on January 3, 1995, for removal of the 
right epididymis.  The discharge summary shows that he was 
doing well following surgery, and was released for outpatient 
follow-up treatment on January 5, 1995.  A follow-up 
treatment record dated on January 11, 1995 shows that the 
veteran was seen on an outpatient basis, was doing well, and 
had no complaints or problems.  The treating physician stated 
that the incision looked great, and that he planned to see 
the veteran in three months.  On January 18, 1995, the 
veteran was shown to have tenderness in the testicular 
region, and on February 8, no masses were indicated, and the 
veteran was advised to ease into full activity.  A clinical 
treatment note dated on March 22, 1995, was unremarkable. 
Other treatment notes dated in the months immediately 
following the January 1995 surgery only indicate that the 
veteran was convalescing from his epididymectomy, but did not 
otherwise address symptomatology associated with the 
veteran's disability.  In May 1995, the veteran was seen for 
complaints of urinary discharge, but aside from mild 
tenderness in the epididymis, no particular clinical findings 
were offered.  The treatment records dated after the 
veteran's period of convalescence generally show that he 
complained of varying degrees of chronic testicular pain.  

The veteran underwent a VA rating examination on January 13, 
1995, and was noted to have then-recently undergone an 
epididymectomy on the right side.  The veteran was noted to 
be impotent, and complained of pain in the epididymis.  At 
the time of the examination, the veteran was uncomfortable 
sitting in a chair, and was allowed to stand in order to ease 
his discomfort.  

At his October 1996 RO hearing the veteran testified, in 
substance, that he continued to experience complications from 
his January 1995 surgery well beyond February 28, 1995.  He 
stated that he continued to experience urinary infections, 
pain, and what his service representative characterized as a 
"tuberculinelike [sic]" disease.  The veteran argued that 
he should still be entitled to receive a temporary total 
evaluation due to the continuing nature of his 
symptomatology.  

At his July 2000 hearing before the undersigned Member of the 
Board, the veteran testified that he experienced chronic 
recurrent urinary tract infections, impotence, incontinence, 
and pain in the testicular area.  With respect to his claim 
for entitlement to an extension of the temporary total 
rating, the veteran indicated that because he continued to 
experience so much trouble with epididymitis, such clearly 
showed that his benefits under 38 C.F.R. § 4.30 should have 
been longer, particularly in view of the pain he claimed to 
experience.  

The Board has considered the foregoing, and concludes that 
the preponderance of the evidence is against entitlement to 
an extension of a total rating under the provisions of 
38 C.F.R. § 4.30, beyond February 28, 1995.  In this case, 
there is no medical evidence that the veteran suffered from 
postoperative residuals of unhealed surgical wounds, that he 
had therapeutic immobilization of any body part, that he 
remained in a cast, or that he was confined to his home.  The 
veteran was seen some eight days following his surgery.  At 
that time, he was noted to be doing well, without complaints, 
and his surgical scar was said to be healing properly.  At 
that time, he was not scheduled for another follow-up visit 
for three months.  

Further, as provided by VA regulations, the veteran was 
afforded a VA rating examination in January 1995 shortly 
after undergoing his right epididymectomy and the follow-up 
treatment visit.  At the time of the rating examination, the 
veteran experienced discomfort associated with his 
epididymectomy.  Pursuant to VA regulations, the examination 
results were considered, and the veteran's service-connected 
epididymitis disability was evaluated according to the VA 
Rating Schedule, and was assigned a 30 percent evaluation.  
In addition, the veteran was eventually assigned a separate 
20 percent evaluation for urinary control problems associated 
with the service-connected epididymitis disability.  

The veteran and his service representative have described in 
great detail the extent of the problems from which the 
veteran claims to suffer as a result of his service-connected 
epididymitis and related disabilities.  The Board does not 
dispute that the veteran experiences testicular pain and a 
degree of urinary incontinence.  However, the Board 
emphasizes that a total rating under the provisions of 
38 C.F.R. § 4.30 is temporarily paid for the period of 
convalescence required by surgery.  Extension of the 
convalescent rating should not be confused with rating the 
underlying disability.  After convalescence, there may be 
continuing disability or need of treatment.  Such continuing 
disability is addressed by the disability evaluation assigned 
pursuant to the diagnostic criteria set forth in the Rating 
Schedule.  

The Board finds, therefore, that a total rating under the 
provisions of 38 C.F.R. § 4.30 is not warranted beyond the 
three months awarded, and which terminated on February 28, 
1995.  The continuing disability experienced by the veteran 
has been adequately and appropriately addressed by his 30 and 
20 percent assigned disability ratings under which the 
service-connected disabilities at issue here are 
contemplated.  The veteran's appeal with respect to that 
issue is therefore denied.  


III.  Conclusion

The potential application of the provisions of 38 C.F.R. 
§ 3.321(b)(1), have also been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds that 
there is no showing that the disabilities at issue here, 
involving epididymitis and urinary control problems, have 
necessitated frequent hospitalization, have markedly 
interfered with employment, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In that regard, the Board notes that while he has 
received ongoing outpatient treatment for his complaints of 
testicular pain, the veteran has not been hospitalized for 
the disabilities at issue here since his initial surgery of 
January 1995.  In addition, while he is currently shown to be 
unemployed, such unemployment status is not shown to be the 
result of any service-connected disability.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not for 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims for increased initial schedular ratings, the benefit 
of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability ratings.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an increased initial rating for the veteran's 
epididymitis disability or urinary control problems.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for epididymitis with impotence, and status-post 
epididymectomy of the right side, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for urinary control problems is denied.  

Entitlement to an extension of a total rating under the 
provisions of 38 C.F.R. § 4.30, beyond February 28, 1995, is 
denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  His claim was initially denied by an April 1995 rating 
decision.  The veteran did not submit a notice of 
disagreement with respect to that decision, although 
additional VA clinical treatment records pertaining to 
treatment for his claimed PTSD were received.  By a September 
1995 rating decision, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim.  A subsequent rating decision of 
July 1996 denied service connection for PTSD.  

The veteran filed a notice of disagreement with respect to 
the RO's denial of his claim for service connection for PTSD 
in July 1996, more than one year after the April 1995 rating 
decision in this regard.  As such, that determination is 
final.  38 U.S.C.A. § 7105 (West 1991).  The July 1996 notice 
of disagreement was timely as to the September 1995 rating 
decision.  A statement of the case (SOC), also dated in July 
1996, was issued.  In the SOC, the RO characterized the issue 
as whether new and material evidence had been submitted to 
reopen the previously denied claim.  The veteran subsequently 
submitted a substantive appeal in July 1996.  

In the present case, the veteran has alleged that he 
experienced a number of combat-related stressors while 
serving in Vietnam during the Vietnam War.  In addition, the 
veteran was diagnosed with PTSD on a number of occasions, 
including during the course of VA rating examinations, 
beginning in January 1995, and which linked the diagnosed 
PTSD disability to his claimed in-service stressors.  Among 
the veteran's claimed stressors, he indicated that one of his 
best friends, [redacted], had been killed in action in 
October 1967, and that he had witnessed that event.  By a 
letter of October 1996, the RO contacted what was then titled 
the U.S. Army and Joint Services Environmental Support Group 
(ESG) in order to verify the veteran's purported stressors, 
including the death of [redacted].  

The ESG responded to the RO's request by a letter dated in 
November 1996, and included attachments of operational 
reports from the 14th Engineer Battalion.  None of the 
veteran's claimed stressors were verified, and ESG indicated 
that there was no listing of Phillip "Sommers" (emphasis 
added) in the casualty reports from the dates the veteran 
reported.  It was suggested that additional casualty 
information could be obtained in the form of service 
personnel records and morning reports from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

In May 1997, the veteran submitted a statement indicating 
that the RO had mistakenly sought information pertaining to 
one [redacted] "[redacted]" (emphasis added), but rather, should 
have sought information pertaining to [redacted] "[redacted]" 
(emphasis added).  The veteran asserted that the RO's 
misspelling of his friend's name was the reason that no 
information could be located.  The veteran requested that an 
additional records search be conducted.  

In July 1997, the RO contacted the NPRC in order to obtain 
morning reports for Company A, 14th Engineer Battalion, from 
October through December 1967.  In its January 1998 response 
to the RO's request, the NPRC indicated that due to budgeting 
and staffing limitations, it was prevented from providing 
copies of all of the nonrelevant morning reports.  However, 
NPRC indicated that no KIAs or WIAs were noted during October 
and November 1967.  Copies of the morning reports submitted 
showed that the veteran had been transferred from the 14th 
Engineer Battalion in November 1967.  The Board observes here 
that the veteran's Form DD-214 indicates that he served in 
Vietnam from February 5, 1967, to November 7, 1967.  There is 
no indication that the RO attempted to obtain casualty 
information pertaining to [redacted] for the period from 
February to October 1967.  

At his July 2000 hearing before the undersigned Member of the 
Board, the veteran reiterated his account of his alleged 
stressors, and stated that his friend, [redacted] of 
[redacted], Missouri, had been killed by an enemy rocket 
propelled grenade (RPG) on December [redacted], 1967, and that he had 
witnessed the aftermath of the event.  According to the 
veteran, his friend's name was engraved on the Vietnam 
Veterans Memorial in Washington, D.C..  The veteran testified 
that he had called his friend's family some months 
previously, and that he had spoken with his friend's younger 
brother.  

In this case, the veteran has identified [redacted] of 
[redacted], Missouri, as a close friend whose death he 
claimed to have witnessed in Vietnam.  The veteran indicated 
that his friend died on December [redacted], 1967.  The Board 
recognizes that as the veteran's DD-214 shows that he served 
in Vietnam until early November 1967, and that the morning 
reports tend to show that the veteran was transferred from 
the 14th Engineer Battalion in November 1967, those records, 
if accurate, would tend to cast doubt on the credibility of 
the veteran's assertions that he had witnessed the aftermath 
of his friend's death.  Even so, morning reports dated in 
December 1967 were not obtained.  Further, while queries 
regarding [redacted] "[redacted]" yielded negative results, it 
does not appear that any requests for information pertaining 
to [redacted] "[redacted]" were made.  Accordingly, the Board 
finds that additional development of the case is necessary in 
order to properly adjudicate the veteran's claim for service 
connection for PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain any further detailed information 
he may have regarding the death of his 
alleged friend, [redacted], of [redacted] 
[redacted], Missouri.  The veteran should also 
be requested to provide a more detailed 
account of his own activities and 
whereabouts at the time of the death of 
[redacted].  In addition, after 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any additional treatment 
records pertaining to the veteran's 
claimed PTSD dated since the time of the 
last request for such information.  

2.  The RO should make all necessary 
inquiries to any appropriate agencies, 
including the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, with respect to the 
purported death of [redacted] of 
[redacted], Missouri, in December 1967.  
In addition, the RO is requested to 
determine, to the extent possible, the 
locations where the above-named 
individual was killed in relation to the 
veteran's documented area(s) of operation 
at that specific time.  In this regard, 
the veteran's statements (or the RO's 
summary of the pertinent information 
contained therein), copies of the 
veteran's service personnel records, and 
a copy of his record of service (DD-214) 
should be forwarded to USASCRUR or other 
appropriate agency.  

3.  If and only if, after completing the 
above actions, the record contains 
evidence of a verified stressor or 
combat-related stressor, the veteran 
should be examined by a panel of two VA 
board certified psychiatrists, to 
determine the nature and extent of any 
current psychiatric disorder.  If there 
are different psychiatric disorders, the 
panel should reconcile the diagnoses, and 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners are informed 
that any diagnosis reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) 
(DSM-IV);  38 C.F.R. § 4.125 (2000).  If 
the veteran is found to have PTSD, the 
examiners are requested to identify the 
verified stressor(s) which served as the 
basis for such diagnosis.  Any necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorders found.  Only those stressors 
which have been independently verified 
may be used as a basis for establishing 
PTSD as related to service.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4.  If applicable, after the examinations 
have been completed, the RO should review 
the examination reports to ensure that 
they comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for any 
necessary action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for PTSD.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case containing a discussion of the 
pertinent laws and regulations, and then 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



